DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive.
Applicant argues that Delbridge reference fails to disclose that the wedge 28 is made of carbon, as the rejection with the embodiment of figure 2 references Col 4, Line 61 – 64 which is directed to the material of stationary seat being carbon and stationary seat 7 is only identified in the embodiment to figure 1. As the wedge 28, figure 2 rotate with the rotary member, it cannot be interpreted as a stationary seat.
Examiner notes that Delbridge Col 4, Lines 50 – 54 discloses that the rotary washer can be made of carbon. Delbridge Col 3, Lines 60 – 66 discloses that the suitable packing materials include carbon ribbon.
Applicant argues that Delbridge fails to disclose that the seal surface on the wedge 28 provides a seal.
Examiner notes that the claim limitation includes a carbon seal includes a seal surface. There are no other structural limitations claimed for the seal surface. Delbridge Col 6 Lines 3 – 5 discloses “..passage of fluid between the rotary member and the shaft is prevented by the wedge, 28”. The inner edge of seal 28 contacts the shaft and the tapered surface of seal 28 contacts the incline surface of element 29. Hence the seal surface on the wedge 28 provides a seal, thus the rejection applies.
Applicant argues that Deuring reference fails to disclose that the rubber ring 7 is made of carbon.
Examiner notes that the material of Deuring’s seal can be made of carbon as it is well known in the art to provide carbon seal rings for the seal assembly. 

Applicant argues that Deuring reference has at least majority of the rubber ring 7 adjacent the radially inner edge does not provide any sealing.
Examiner notes that Deuring discloses that a portion of the surface of the rubber ring 7 provide sealing, hence the rejection applies.
Applicant argues that Takahashi reference fails to disclose that the seal surface of the second axial end of the first carbon seal is not located on the rotating disk seal surface. 
Examiner notes that Claim 6 does not require that the seal surface of the second axial end of the first carbon seal is not located on the rotating disk seal surface, but Takahashi discloses that the second axial end includes a seal surface located adjacent the rotating disk seal surface ( as seen in examiner annotated if 1 below).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 - 5 and 17 are rejected under 35 U.S.C. 102 a (1) as being anticipated by Delbridge (U.S Patent # 4328973).

Regarding claim 1, Delbridge discloses a seal (fig 2) comprising:
a carbon seal (28 made of carbon, Col 4, Lines 50 – 54) disposed about an axis (axis of shaft 17) and extending between a first axial end and a second axial end (as seen in examiner annotated fig 2 below), wherein the second axial end includes a seal surface (as seen in examiner annotated fig 2 below) and a radially outer edge of the seal surface is axially spaced from a radially inner edge of the seal surface along the axis (as seen in examiner annotated fig 2 below).

    PNG
    media_image1.png
    781
    819
    media_image1.png
    Greyscale


Regarding claim 4, Delbridge discloses the seal, wherein the radially inner edge is spaced a first distance from the first axial end and the radially outer edge is spaced a second distance from the first axial end and the first distance is less than the second distance to define the seal surface as concave (both distances at the same circumferential position as seen in examiner annotated fig 2 below).

Regarding claim 5, Delbridge discloses the seal, wherein the first distance at the radially inner edge and the second distance at the radially outer edge are measured at the same circumferential position along the carbon seal (both distances at the same circumferential position as seen in examiner annotated fig 2 below).

Regarding claim 17, Delbridge discloses a method of controlling the pressure in a rotary component (seal assembly in fig 2 controls pressure), the method comprising the steps of:

rotating a first rotating disk about a first axis relative to a first carbon seal to vary a pressure in the rotary component (rotating 29 to vary pressure), wherein the first carbon seal is disposed about the first axis and extends between a first axial end and a second axial end ( 28 as seen in examiner annotated fig 2 below) and the second axial end includes a first seal surface located adjacent a first rotating disk seal surface on the first rotating disk (as seen in examiner annotated fig 2 below) and the first carbon seal surface includes a radially inner edge axially spaced from a radially outer edge along the first axis (as seen in examiner annotated fig 2 below).

Claims 1 – 3, 6, 17 and 21 are rejected under 35 U.S.C. 102 a (1) as being anticipated by Deuring (U.S Patent # 4854598).

Regarding claim 17, Deuring discloses a method of controlling the pressure in a rotary component (seal assembly in fig 1 controls pressure), the method comprising the steps of:

rotating a first rotating disk about a first axis relative to a first carbon seal to vary a pressure in the rotary component (rotating 9 to vary pressure relative to carbon ring 7 made of carbon, as it is well known in the art to provide carbon seal rings for the seal assembly), wherein the first carbon seal is disposed about the first axis and extends between a first axial end and a second axial end ( 7 as seen in examiner annotated fig 1 below) and the second axial end includes a first seal surface located adjacent a first rotating disk seal surface on the first rotating disk (as seen in examiner annotated fig 1 below) and the first carbon seal surface includes a radially inner edge axially spaced from a radially outer edge along the first axis (as seen in examiner annotated fig 1 below).

Regarding claim 1, Deuring discloses a seal (fig 1) comprising:

a carbon seal (7 made of carbon as it is well known in the art to provide carbon seal rings for the seal assembly) (seal can be made of carbon as it is well known in the art to provide carbon seal rings for the seal assembly) disposed about an axis (axis of shaft 22) and extending between a first axial end and a second axial end (as seen in examiner annotated fig 1 below), wherein the second axial end includes a seal surface (as seen in examiner annotated fig 1 below) and a radially outer edge of the seal surface is axially spaced from a radially inner edge of the seal surface along the axis (as seen in examiner annotated fig 1 below).


Regarding claim 2, Deuring discloses the seal, wherein the radially inner edge is spaced a first distance from the first axial end and the radially outer edge is spaced a second distance from the first axial end and the first distance is greater than the second distance to define the seal surface as convex (distance of radially inner edge is greater than that of radially outer edge, as seen in examiner annotated fig 1 below).

Regarding claim 3, Deuring discloses the seal, wherein the first distance at the radially inner edge and the second distance at the radially outer edge are measured at the same circumferential position along the carbon seal (both distances at the same circumferential position as seen in examiner annotated fig 1 below).

Regarding claim 6, Deuring discloses a rotary component (fig 1) comprising:

a first rotating disk (rotating disk between 9 and 22) disposed about a first axis (axis of 22 ) including a first rotating disk seal surface (seal surface of disk);
and
a first carbon seal disposed about the first axis (7 about the axis of 22) and extending between a first axial end and a second axial end (7 between two axial ends as seen in examiner annotated fig 1 below), wherein the second axial end includes a seal surface located adjacent the rotating disk seal surface (as seen in examiner annotated fig 1 below) and a radially outer edge of the seal surface is axially spaced from a radially inner edge of the seal surface along the axis (as seen in examiner annotated fig 1 below).

Regarding claim 21, Deuring discloses the rotary component, wherein the first rotating disk seal surface faces an opposite axial direction from the seal surface on the first carbon seal (as seen in examiner annotated fig 1 below). 

    PNG
    media_image2.png
    637
    800
    media_image2.png
    Greyscale


Claims 6, 17 and 21 are rejected under 35 U.S.C. 102 a (1) as being anticipated by Takahashi (U.S PG Pub # 20030042681).

Regarding claim 6, Takahashi discloses a rotary component (fig 1) comprising:

a first rotating disk (as seen in examiner annotated fig 1 below) disposed about a first axis (axis of 70) including a first rotating disk seal surface (seal surface of disk);
and
a first carbon seal disposed about the first axis (21 made of carbon, Para 0069 about the axis of 70) and extending between a first axial end and a second axial end (21 between two axial ends as seen in examiner annotated fig 1 below), wherein the second axial end includes a seal surface located adjacent the rotating disk seal surface (as seen in examiner annotated fig 1 below) and a radially outer edge of the seal surface is axially spaced from a radially inner edge of the seal surface along the axis (as seen in examiner annotated fig 1 below).

Regarding claim 17, Takahashi discloses a method of controlling the pressure in a rotary component (seal assembly in fig 1 controls pressure), the method comprising the steps of:

rotating a first rotating disk about a first axis relative to a first carbon seal to vary a pressure in the rotary component (rotating first rotating disk to vary pressure as seen in examiner annotated fig 1 below), wherein the first carbon seal is disposed about the first axis and extends between a first axial end and a second axial end ( 21 made of carbon, Para 0069 about the axis of 70, fig 1) and the second axial end includes a first seal surface located adjacent a first rotating disk seal surface on the first rotating disk (as seen in examiner annotated fig 1 below) and the first carbon seal surface includes a radially inner edge axially spaced from a radially outer edge along the first axis (as seen in examiner annotated fig 1 below).

Regarding claim 21, Takahashi discloses the rotary component, wherein the first rotating disk seal surface faces an opposite axial direction from the seal surface on the first carbon seal (as seen in examiner annotated fig 1 below). 


    PNG
    media_image3.png
    834
    855
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 – 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Delbridge in view of Giesler et al. (U.S. PG Pub # 20050047912).

Regarding claim 7, Delbridge discloses the rotary component, wherein the radially inner edge of the seal surface is spaced a first distance from the first axial end and the radially outer edge of the seal surface is spaced a second distance from the first axial end and the first distance is less than the second distance to define the seal surface as concave (both distances at the same circumferential position as seen in examiner annotated fig 2 below).
Delbridge does not disclose that the first rotating disk includes a plurality of pumping features.
However, Giesler teaches that the first rotating disk includes a plurality of pumping features (502 includes 510, fig 5).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the rotating disk of Delbridge with the pumping features as in Giesler to provide fluid impelling capabilities of the seal assembly (Giesler Para 0057).

Regarding claim 8, the combination of Delbridge and Giesler discloses the rotary component, wherein the first distance at the radially inner edge and the second distance at the radially outer edge are measured at the same circumferential position along the first carbon seal (both distances at the same circumferential position as seen in examiner annotated fig 2 below of Delbridge).

Regarding claim 9, the combination of Delbridge and Giesler discloses the rotary component, wherein the rotary component is a line replaceable unit having a sealed housing (Delbridge 25 is a housing, fig 2).

Regarding claim 10, the combination of Delbridge and Giesler discloses the rotary component, wherein the sealed housing includes at least one pressure relief valve (Giesler valve in housing 120, fig 1).

Regarding claim 18, the combination of Delbridge and Giesler discloses  the method, wherein the radially inner edge of the first carbon seal is spaced a first distance from the first axial end of the first carbon seal and the radially outer edge of the first carbon seal is spaced a second distance from the first axial end of the first carbon seal and the first distance is less than the second distance to define the first seal surface as concave ( as seen in Delbridge examiner annotated fig 2 below) and the first rotating disk includes a plurality of pumping features (Giesler 508, fig 5) and the first rotating disk seal surface faces an opposite axial direction from the first      seal surface on the first carbon seal ( as seen in Delbridge examiner annotated fig 2 below).


Claims 11 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Deuring and in further view of Giesler et al.

Regarding claim 11, Takahashi discloses the rotary component, wherein the radially inner edge of the seal surface is spaced a first distance from the first axial end and the radially outer edge of the seal surface is spaced a second distance from the first axial end .
Takahashi does not disclose that the first distance is greater than the second distance to define the seal surface as convex.
However, Deuring teaches that the first distance is greater than the second distance to define the seal surface as convex (distance of radially inner edge is greater than that of radially outer edge, as seen in examiner annotated fig 1 below).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the convex surface of Deuring on the seal surface of Takahashi to provide adaptability to the seal housing of the seal assembly.

 Takahashi does not disclose that the first rotating disk includes a plurality of pumping features.
However, Giesler teaches that the first rotating disk includes a plurality of pumping features (502 includes 510, fig 5).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the rotating disk of Takahashi with the pumping features as in Giesler to provide fluid impelling capabilities of the seal assembly (Giesler Para 0057).

    PNG
    media_image3.png
    834
    855
    media_image3.png
    Greyscale

Regarding claim 12, the combination of Takahashi, Deuring and Giesler discloses the rotary component, wherein the first distance at the radially inner edge and the second distance at the radially outer edge are measured at the same circumferential position along the carbon seal (distance of radially inner edge is greater than that of radially outer edge, as seen in examiner annotated fig 1 below of Deuring).

Regarding claim 13, the combination of Takahashi, Deuring and Giesler discloses the rotary component, wherein a second rotating disk disposed about a second axis including a second rotating disk seal surface (as seen in examiner annotated Takahashi fig 2 below); and
a second carbon seal disposed about the second axis and extending between a first axial end and a second axial end (as seen in examiner annotated fig 2 below of Takahashi), wherein the second axial end includes a second seal surface located adjacent the second rotating disk seal surface and a radially outer edge of the second seal surface is axially spaced from a radially inner edge of the second seal surface along the second axis (as seen in examiner annotated fig 2 below of Takahashi).


Regarding claim 14, the combination of Takahashi, Deuring and Giesler discloses the rotary component, wherein the radially inner edge on the second carbon seal is spaced a first distance from the first axial end of the second carbon seal and the radially outer edge of the second carbon seal is spaced a second distance from the first axial end of the second carbon seal and the first distance is greater than the second distance (as seen in examiner annotated fig 1 below of Deuring).

Regarding claim 15, the combination of Takahashi, Deuring and Giesler discloses the rotary component, wherein the first distance at the radially inner edge of the second carbon seal and the second distance at the radially outer edge of the second carbon seal are measured at the same circumferential position along the second carbon seal (distance of radially inner edge is greater than that of radially outer edge, as seen in examiner annotated fig 1 below of Deuring).

Regarding claim 16, the combination of Takahashi, Deuring and Giesler discloses the rotary component, wherein the rotary component is a gear box (intended use limitation, Giesler Para 0005).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Delbridge and in further view of Giesler et al.

Regarding claim 18, Takahashi discloses  the method, wherein the radially inner edge of the first carbon seal is spaced a first distance from the first axial end of the first carbon seal and the radially outer edge of the first carbon seal is spaced a second distance from the first axial end of the first carbon seal ( as seen in examiner annotated fig 1 below) and the first rotating disk seal surface faces an opposite axial direction from the first      seal surface on the first carbon seal ( as seen in examiner annotated fig 1 below).
Takahashi does not disclose that the first distance is less than the second distance to define the first seal surface as concave.
However, Delbridge teaches that the first distance is less than the second distance to define the first seal surface as concave ( as seen in Delbridge examiner annotated fig 2 below) and the first rotating disk includes a plurality of pumping features (Giesler 508, fig 5).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the concave surface of Delbridge on the seal surface of Takahashi to provide adaptability to the seal housing of the seal assembly.

Takahashi does not disclose that the first rotating disk includes a plurality of pumping features.
However, Giesler teaches that the first rotating disk includes a plurality of pumping features (Giesler 508, fig 5).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the rotating disk of Takahashi with the pumping features as in Giesler to provide fluid impelling capabilities of the seal assembly (Giesler Para 0057).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Delbridge and in further view of Giesler et al and Deuring.


Regarding claim 20, the combination of Takahashi, Delbridge and Giesler discloses the method, further comprising:

rotating a second rotating disk about a second axis relative to a second carbon seal to vary a pressure in the rotary component (Takahashi as seen in examiner annotated fig 1 below), wherein the second carbon seal is disposed about the second axis and extends between a first axial end and a second axial end and the second axial end includes a second carbon seal surface located adjacent a second rotating disk seal surface on the second rotating disk (as seen in examiner annotated fig 1 below of Takahashi) and the second carbon seal surface includes a radially inner edge spaced a first distance from the first axial end of the second carbon seal and the radially outer edge spaced a second distance from the first axial end of the second carbon seal 
The combination does not disclose that the first distance is greater than the second distance to define the second seal surface as convex.
However, Deuring teaches that the first distance is greater than the second distance to define the second seal surface as convex (as seen in examiner annotated fig 2 below of Deuring).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the concave surface of Deuring on the seal surface of Takahashi to provide adaptability to the seal housing of the seal assembly.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Deuring in view of Giesler et al. (U.S. PG Pub # 20050047912).

Regarding claim 19, Deuring discloses the method, wherein the radially inner edge of the first carbon seal is spaced a first distance from the first axial end of the first carbon seal and the radially outer edge of the first carbon seal is spaced a second distance from the first axial end of the first carbon seal and the first distance is greater than the second distance to define the first seal surface as convex (both distances at the same circumferential position as seen in examiner annotated Deuring fig 1 below) and the first rotating disk seal surface faces an opposite axial direction from the first      seal surface on the first carbon seal ( as seen in examiner annotated fig 1 below).
Deuring does not disclose that the first rotating disk includes a plurality of pumping features.
However, Giesler teaches that the first rotating disk includes a plurality of pumping features (502 includes 510, fig 5).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the rotating disk of Deuring with the pumping features as in Giesler to provide fluid impelling capabilities of the seal assembly (Giesler Para 0057).

    PNG
    media_image1.png
    781
    819
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    637
    800
    media_image4.png
    Greyscale


    PNG
    media_image3.png
    834
    855
    media_image3.png
    Greyscale


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M.- 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. K./
Examiner, Art Unit 3675
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675